DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuza et al (US 2019/0212532 A1).
In regard to claim 1, Yuza et al discloses an optical imaging system (page 4, section [0124] – page 5, section [0136], Figure 3) comprising: a first lens (Figure 3, “L1”) having an image-side surface that is concave (page 8, TABLE 2, “S2=14.0954”); a second lens having a refractive power (Figure 3, “L2”) and an image-side surface that is concave (page 8, TABLE 2, “S5=3.4733”); a third lens (Figure 3, “L3”) having an object-side surface that is convex (page 8, TABLE 2, “S6=10.5406”); a fourth lens (Figure 3, “L4”) having an image-side surface that is concave (page 8, TABLE 2, “S9=1.9662”); a fifth lens having a refractive power (Figure 3, “L5”); and a sixth lens having a refractive power (Figure 3, “L6”) and an image-side surface having an inflection point (Figure 3, “L6”); wherein the first lens through the sixth lens are sequentially disposed in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Figure 3, “L1, L2, L3, L4, L5, L6”), and the optical imaging system satisfies the following conditional expressions: TL/(2Y)≤1.01 → 5.92/2(3.74) = 0.79 (page 8, TABLE 2) and 1.2≤tan θ → tan 59.1 = 1.67 (page 8, TABLE 2).
Regarding claim 2, Yuza et al discloses wherein an object-side surface of the second lens is convex (page 8, TABLE 2, “S4=4.2868”).
Regarding claim 3, Yuza et al discloses wherein an object-side surface of the fourth lens is convex (page 8, TABLE 2, “S8=2.5912”).
Regarding claim 4, Yuza et al discloses wherein an object-side surface of the fifth lens is concave (page 8, TABLE 2, “S10=-2.7951”).
Regarding claim 5, Yuza et al discloses wherein an image-side surface of the fifth lens is convex (page 8, TABLE 2, “S11=-0.9007”).
Regarding claim 6, Yuza et al discloses wherein an object-side surface of the sixth lens is convex (page 8, TABLE 2, “S12=1.9396”).
Regarding claim 7, Yuza et al discloses wherein the image-side surface of the sixth lens is concave (page 8, TABLE 2, “S13=0.7790”).
Regarding claim 8, Yuza et al discloses wherein the optical imaging system further satisfies the following conditional expression: -35<{(1/f)*(Y/tan θ)-1}*100<-5.0 → {(1/2.75)*(3.74/tan 59.1⁰)-1}*100 = -18.6 (page 8, TABLE 2).
Regarding claim 9, Yuza et al discloses wherein the optical imaging system further satisfies the following conditional expression: 0.3<(R1+R2)/(R1-R2)<3.0 → (Infinity+14.0954)/(Infinity-14.0954) = 1 (page 8, TABLE 2).
Regarding claim 10, Yuza et al discloses wherein the optical imaging system further satisfies the following conditional expression: 0.1<|f/f3|<2.0 = 2.75/3.004 = 0.92 (page 8, TABLE 2).
Regarding claim 11, Yuza et al discloses wherein the optical imaging system further satisfies the following conditional expression: 1.8<f/EPD<2.4 → Fno = 2.0 (page 8, TABLE 2).
Regarding claim 12, Yuza et al discloses wherein the optical imaging system further satisfies the following conditional expression: 0.4<(t1+t2)/t3<2.0 → (0.4+0.28)/0.697 = 0.98 (page 8, TABLE 2).
Regarding claim 13, Yuza et al discloses wherein the optical imaging system further satisfies the following conditional expression: 30<V5-V6<40 → 55.66-20.37 = 35.29 (page 8, TABLE 2).
In regard to claim 15, Yuza et al discloses an optical imaging system (page 4, section [0124] – page 5, section [0136], Figure 3) comprising: a first lens having refractive power (Figure 3, “L1”); a second lens having a refractive power (Figure 3, “L2”) and an image-side surface that is concave (page 8, TABLE 2, “S5=3.4733”); a third lens having refractive power (Figure 3, “L3”); a fourth lens (Figure 3, “L4”) having an image-side surface that is concave (page 8, TABLE 2, “S9=1.9662”); a fifth lens (Figure 3, “L5”) having an image-side surface that is convex (page 8, TABLE 2, “S11=-0.9007”); and a sixth lens having a refractive power (Figure 3, “L6”) and an image-side surface having an inflection point (Figure 3, “L6”); wherein the first lens through the sixth lens are sequentially disposed in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Figure 3, “L1, L2, L3, L4, L5, L6”), and the optical imaging system satisfies the following conditional expressions: TL/(2Y)≤1.01 → 5.92/2(3.74) = 0.79 (page 8, TABLE 2) and 0.3<(R1+R2)/(R1-R2)<3.0 → (Infinity+14.0954)/(Infinity-14.0954) = 1 (page 8, TABLE 2).
Regarding claim 16, Yuza et al discloses wherein the image-side surface of the first lens is concave (page 8, TABLE 2, “S2=14.0954”). 
Regarding claim 17, Yuza et al discloses wherein an object-side surface of the second lens is convex (page 8, TABLE 2, “S4=4.2868”).
In regard to claim 18, Yuza et al discloses an optical imaging system (page 4, section [0124] – page 5, section [0136], Figure 9) comprising: a first lens having refractive power (Figure 9, “L1”); a second lens having a refractive power (Figure 9, “L2”) and an image-side surface that is concave (page 11, TABLE 5, “S5=3.7500”); a third lens having refractive power (Figure 9, “L3”); a fourth lens having a refractive power (Figure 9, “L4”); a fifth lens having a refractive power (Figure 9, “L5”); and a sixth lens having a refractive power (Figure 9, “L6”) and a surface having an inflection point (Figure 9, “L6”); wherein the first lens through the sixth lens are sequentially disposed in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Figure 9, “L1, L2, L3, L4, L5, L6”), the refractive power of the first lens and the refractive power of the sixth lens have a same sign (page 11, TABLE 5, “F1=-32.990” & “F6=-2.107”), the refractive power of the second lens and the refractive power of the fifth lens have a same sign (page 11, TABLE 5, “F2=129.542” & “F5=2.006”), the refractive power of the third lens and the refractive power of the fourth lens have different signs (page 11, TABLE 5, “F3=3.006” & “F4=-10.940”), and the optical imaging system satisfies any one or any combination of any two or more of the following conditional expressions: TL/(2Y)≤1.01 → 5.63/2(3.74) = 0.75 (page 8, TABLE 2) and 1.2≤tan θ → tan 58.9 = 1.66 (page 8, TABLE 2) and 0.3<(R1+R2)/(R1-R2)<3.0 → (Infinity+17.6434)/(Infinity-17.6434) = 1 (page 11, TABLE 5).
Regarding claim 19, Yuza et al discloses wherein the first lens and the sixth lens each have a negative refractive power (page 11, TABLE 5, “F1=-32.990” & “F6=-2.107”), 5Application No. 17/118,990the second lens and the fifth lens each have a positive refractive power (page 11, TABLE 5, “F2=129.542” & “F5=2.006”), and the third lens has a positive refractive power and the fourth lens has a negative refractive power (page 11, TABLE 5, “F3=3.006” & “F4=-10.940”).  
Regarding claim 20, Yuza et al discloses wherein the image-side surface of the first lens is concave (page 11, TABLE 5, “S2=17.6434”), an object-side surface of the third lens is convex (page 11, TABLE 5, “S6=10.0463”), an image-side surface of the fourth lens is concave (page 11, TABLE 5, “S9=1.7648”), and an image-side surface of the fifth lens is convex (page 11, TABLE 5, “S11=-0.8824”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuza et al as applied to claim 1 above, and further in view of Gross et al (Handbook of Optical Systems, Volume 3: Aberration Theory and Correction of Optical Systems. Oberkochen, Wiley-VCH, 2007).
Regarding claim 14, Yuza discloses a stop (Figure 3, “ST”) but does not specifically disclose wherein said aperture stop is positioned between the second lens and the third lens.
Within the same field of endeavor, Gross et al teaches that it is advantageous to move a stop position in an optical system for the purpose of finding a design with better performance without any great perturbation of the existing setup (page 378, section 33.1.4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the stop of Yuza to be discloses between the second and third lenses since Gross et al teaches that it is advantageous to move a stop position in an optical system for the purpose of finding a design with better performance without any great perturbation of the existing setup.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 21: an optical imaging system as claimed, specifically wherein the first lens, the third lens, and the fifth lens each have a refractive index less than 1.6 and the second lens, the fourth lens, and the sixth lens each have a refractive index greater than 1.62 and less than 2.0, or the second lens and the fifth lens each have a refractive index less than 1.6 and the first lens, the third lens, the fourth lens, and the sixth lens each have a refractive index greater than 1.65 and less than 2.0.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 17, 2022